Citation Nr: 0946960	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
September 1973.  He died in March 2008, and the Appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board observes that as part of her Substantive Appeal 
received in August 2009, the Appellant indicated her desire 
to have a Board hearing at a local VA officer before a Member 
or Members of the Board (i.e., a Travel Board hearing).  No 
such hearing appears to have been conducted or scheduled in 
conjunction with this case.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2009).  Accordingly, this case is 
REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the Appellant for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with her 
request.  The Appellant should be 
notified in writing of the date, time and 
location of the hearing.

After the hearing is conducted, or if the Appellant withdraws 
the hearing request or fails to report for the scheduled 
hearing, the claims file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Appellant 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


